Appellate Case: 22-1049     Document: 010110717797        Date Filed: 07/29/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                            July 29, 2022
                          _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
  LANCE CASSINO,

        Plaintiff - Appellant,

  v.                                                          No. 22-1049
                                                  (D.C. No. 1:20-CV-03228-RM-KLM)
  JP MORGAN CHASE BANK                                         (D. Colo.)
  NATIONAL ASSOCIATION, U.S. BANK
  NATIONAL ASSOCIATION, ASHLEY
  JORDAN, SERINA LEE, RAYMOND
  SKERLING, II, AND ROBERT
  HOFFMAN,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MORITZ, BRISCOE, and CARSON Circuit Judges.
                    _________________________________

       Plaintiff Lance Cassino, appearing pro se, appeals from the district court’s

 denial of his Fed. R. Civ. P. 60(a) motion to correct a clerical mistake in the final

 judgment. Exercising jurisdiction pursuant to 28 U.S.C. § 1291, we affirm.




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-1049    Document: 010110717797         Date Filed: 07/29/2022      Page: 2



                                             I

       On September 26, 2005, Cassino executed a $200,000 promissory note (Note)

 in favor of Community Mortgage Group in connection with property that Cassino

 owned in Jefferson County, Colorado (the Property). The Note was secured by a

 deed of trust recorded in Jefferson County, Colorado, on October 6, 2005 (Deed of

 Trust). Together, the Note and Deed of Trust comprised a mortgage loan (Mortgage

 Loan) that was serviced by defendant JP Morgan Chase Bank National Association

 (Chase).

       On September 21, 2011, Chase recorded a document titled “Corporate

 Assignment of Deed of Trust” (Assignment). The Assignment purported to transfer

 the record interest in the Deed of Trust to Chase.

       On November 16, 2011, Chase filed a civil complaint against Cassino in the

 District Court for Jefferson County, Colorado, seeking to reform the legal description

 in the Deed of Trust and to foreclose on the Property. On March 11, 2013, Chase and

 Cassino entered into a settlement agreement resolving the claims and counterclaims

 in the 2011 case. Under the terms of the settlement agreement, Chase paid Cassino

 $10,000 for attorney’s fees and the dismissal of his counterclaims. Cassino was,

 under the terms of the settlement agreement, to take steps to complete a desired

 subdivision of the Property. That subdivision, however, was never completed.

       On June 28, 2017, Cassino filed a civil action in the District Court for

 Jefferson County, Colorado, against Chase. In that 2017 action, Cassino asserted a

 variety of state tort claims, a quiet title claim, and a claim under the Fair Debt

                                             2
Appellate Case: 22-1049    Document: 010110717797        Date Filed: 07/29/2022    Page: 3



 Collection Practices Act (FDCPA). All of the claims related to the Property and

 Chase’s purported interest in the Deed of Trust for the Property. Chase filed a

 number of counterclaims against Cassino, including a counterclaim for breach of the

 settlement agreement in the 2011 case and a counterclaim for judgment on the Note.

       Chase ultimately prevailed on the claims and counterclaims. Specifically, the

 claims and counterclaims were resolved as follows: (a) shortly before a combined

 bench/jury trial, the district court granted summary judgment in favor of Chase on

 Cassino’s claim for fraud/misrepresentation; (b) the district court entered a directed

 verdict in favor of Chase on Cassino’s claims for interference with contractual

 relations, spurious documents, violations of the FDCPA, and quiet title; (c) the jury

 found in favor of Chase on its counterclaim for breach of the settlement agreement in

 the 2011 case and awarded it $10,000 in damages; (d) the district court granted

 Chase’s request for directed verdict on its counterclaims for judicial foreclosure,

 instructed the jury to determine the amount owed to Chase on the judgment on the

 note claim, and the jury awarded Chase $301,450.20; (e) the district court found in

 favor of Chase on its counterclaim for spurious document, concluding that Cassino’s

 Truth in Lending Act rescission notice was groundless and baseless; and (f) the

 district court awarded Chase $144,004.75 in attorneys’ fees and $11,586.97 in costs.

       On March 6, 2020, Cassino filed a notice of appeal with the Colorado Court of

 Appeals.




                                            3
Appellate Case: 22-1049    Document: 010110717797        Date Filed: 07/29/2022      Page: 4



                                            II

       On October 28, 2020, while his appeal was pending before the Colorado Court

 of Appeals, Cassino filed this federal lawsuit against Chase, three of its officers who

 executed documents relating to the underlying Mortgage (defendants Lee, Jordan,

 and Skerling), and an attorney who represented Chase in the 2017 Colorado state

 court action (defendant Hoffman). Cassino’s complaint alleged generally that he was

 seeking “to redress the damage inflicted on [him] by Chase’s fraudulent actions and

 activities in seeking to dispossess him of . . . his property.” ECF No. 1 at 3. The

 complaint in turn detailed the history of Cassino’s relationship with Chase and the

 Property. Ultimately, Cassino’s complaint reasserted the claims that Cassino had

 asserted against Chase in the 2017 Colorado state court action, including claims for

 relief against Chase for interference with contractual relations,

 fraud/misrepresentation, spurious documents, violation of the FDCPA, and rescission

 of the Note and Deed of Trust pursuant to the Truth in Lending Act.

       Defendants moved to dismiss Cassino’s claims pursuant to Federal Rules of

 Civil Procedure 12(b)(1) and 12(b)(6) for lack of subject matter jurisdiction and

 failure to state a claim. Defendants argued in their motion to dismiss that the

 Younger and Colorado River abstention doctrines precluded Cassino from pursuing

 his claims in federal court. Defendants also argued that, because Chase had standing

 to enforce the Note and Deed of Trust, Cassino’s claims failed to state a claim upon

 which relief could be granted.



                                            4
Appellate Case: 22-1049    Document: 010110717797          Date Filed: 07/29/2022   Page: 5



       The district court referred defendants’ motion to the magistrate judge. On

 August 17, 2021, the magistrate judge issued a written recommendation

 recommending that defendants’ motion be granted. Specifically, the magistrate judge

 concluded that the Colorado River abstention doctrine applied and that the relevant

 factors “weigh[ed] heavily in favor of abstaining from the exercise of jurisdiction

 under the specific circumstances of this case.” ECF No. 45 at 12. As for “whether

 th[e] case should be dismissed or . . . stayed pending resolution of state court

 proceedings,” the magistrate judge concluded that, “because of the federal claims”

 alleged by Cassino, “that a stay and administrative closure pursuant to

 D.COLO.L.CivR 41.2 [wa]s most appropriate.” Id.

       On September 27, 2021, the district court issued an order overruling Cassino’s

 written objections to the magistrate judge’s recommendation and accepting that

 recommendation. The district court “considered the Colorado River factors

 independently and as a whole,” and ultimately “agree[d] with the magistrate judge’s

 conclusion that abstention [wa]s appropriate in this case.” ECF No. 50 at 8.

 Consequently, the district court granted defendants’ motion to dismiss and directed

 the clerk of the court “to ADMINISTRATIVELY CLOSE this case.” Id.

       On October 26, 2021, the clerk of the district court entered final judgment in

 the case. The final judgment stated, in pertinent part:

             Pursuant to the Order (Doc. 50) entered by Judge Raymond P.
       Moore, it is
             ORDERED that judgment is hereby entered in favor of the
       defendants and against the plaintiff. It is
             FURTHER ORDERED that this case is closed.

                                            5
Appellate Case: 22-1049    Document: 010110717797        Date Filed: 07/29/2022    Page: 6




 ECF No. 51 at 1.

        On January 25, 2022, Cassino filed a motion pursuant to Federal Rule of Civil

 Procedure 60(a) to correct what he claimed was a clerical mistake in the final

 judgment. Cassino argued in his motion that the clerk of the district court “erred

 when attempting to carry out th[e] Court’s Order to administratively close this case”

 because the final judgment stated only that “‘this case is closed.’” ECF No. 56 at 2

 (emphasis in original). Cassino asked the district court to “direct the Clerk to correct

 the Final Judgment to reflect the fact that this case has been ‘ADMINISTRATIVELY

 CLOSED pursuant to D.C.COLO.LCivR 41.2, subject to reopening for good cause.’”

 Id. at 3–4.

        On January 27, 2022, the district court denied Cassino’s motion by way of a

 text-only docket entry that stated, in pertinent part, “The Court has considered the

 Motion, and it is hereby DENIED.” ECF No. 57.

        On February 22, 2022, Cassino filed a notice of appeal from the district court’s

 text-only docket entry denying his motion to correct a clerical mistake in the final

 judgment.

                                            III

        Cassino asserts in his appeal that the district court erred in denying his motion

 to correct a clerical mistake in the final judgment. “We review a district court’s

 ruling on a Rule 60(a) motion for abuse of discretion.” Jones, Waldo, Holbrook &

 McDonough v. Cade, 510 F.3d 1277, 1278 (10th Cir. 2007).


                                            6
Appellate Case: 22-1049     Document: 010110717797        Date Filed: 07/29/2022     Page: 7



       Cassino argues that the district court’s denial “is fraught with future

 consequences” for him. Aplt. Br. at 13. Specifically, Cassino argues that a case that

 is administratively closed “can be reopened [for good cause] pursuant to

 D.C.COLO.LCivR 41.2,” but that a case that is simply closed “can never be reopened

 for any cause.” Id. at 15. “By refusing to correct the error in the Final Judgment,”

 Cassino argues, the district court “deprived” him of his right to seek reopening of the

 case upon a showing of good cause. Id. at 16.

       After reviewing the relevant district court pleadings, we are not persuaded that

 the district court abused its discretion in denying Cassino’s Rule 60(a) motion. The

 final judgment expressly noted, in pertinent part, that the clerk of the district court

 was acting “[p]ursuant to the Order (Doc. 50) entered by” the district court and

 “clos[ing]” the case. ECF No. 51 at 1. In our view, the final judgment is thus

 entirely consistent with the expressly referenced order which, as noted, adopted the

 magistrate judge’s recommendation, granted the defendants’ motion to dismiss, and

 directed the clerk of the district court to “ADMINISTRATIVELY CLOSE this case.”

 ECF No. 50 at 8. Had the district court determined the final judgment to be

 inconsistent with its prior order, it surely would have said so rather than denying

 Cassino’s Rule 60(a) motion.

       Moreover, we are not persuaded, as Cassino now suggests in his appeal, that

 the district court’s direction to “ADMINISTRATIVELY CLOSE this case” was

 intended to authorize the case to be reopened for good cause in the future pursuant to

 D.C.COLO.LCivR 41.2. The district court’s order did not cite to that local rule, nor

                                             7
Appellate Case: 22-1049     Document: 010110717797         Date Filed: 07/29/2022     Page: 8



 did it otherwise state that the case could be reopened for good cause. See Quinn v.

 CGR, 828 F.2d 1463, 1465 (10th Cir. 1987) (construing district court’s order

 directing the case “closed, to be reopened upon a showing of good cause,” to be the

 equivalent of a stay rather than a dismissal). And with good reason. When, as here,

 a district court invokes the Colorado River abstention doctrine, it has discretion to

 either stay or dismiss the case. See Fox v. Maulding, 16 F.3d 1079, 1081–82 (10th

 Cir. 1994). But, as the Supreme Court has noted, “the decision to invoke Colorado

 River necessarily contemplates that the federal court will have nothing further to do

 in resolving any substantive part of the case, whether it stays or dismisses.” Moses

 H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 28 1983). And that, we

 conclude, was the intent of the district court in this case, i.e., to dismiss the matter

 and play no further role in resolving any substantive part of the case.

        AFFIRMED.


                                              Entered for the Court



                                              Mary Beck Briscoe
                                              Circuit Judge




                                              8